Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 29, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00823-CR



                 IN RE JUAN CARLOS HERNANDEZ, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                179th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1614810

                          MEMORANDUM OPINION

      On October 17, 2019, relator Juan Carlos Hernandez filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Randy
Roll, presiding judge of the 179th District Court of Harris County, to rule on relator’s
motions, which relator claims are pending in the trial court.
       To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions properly filed and
pending before it, and mandamus may issue to compel the trial court to act. In re
Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.
proceeding).

       A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is a relator’s burden to provide a sufficient
record to establish that relator is entitled to relief. Id. Relator has failed to do so.
Relator has not attached any file-stamped copies of the motions in question or
provided this court with copies of any motions. In the absence of file-stamped copies
of the motions, relator has not established that his motions are actually pending in
the trial court.

       Even if relator had established that his motions are properly pending, he has
not demonstrated that his motions were properly presented to the trial court for
rulings. Filing a document with the district clerk does not impute the clerk’s
knowledge of the filing to the trial court. In re Craig, 426 S.W.3d 106, 107 (Tex.
App.—Houston [1st Dist.] 2017, orig. proceeding) (“The mere filing of a motion
with the trial court clerk does not equate to a request that the trial court rule on the
moiton.”). The trial court is not required to consider any motion that has not been
called to its attention by proper means. See Henry, 525 S.W.3d at 382.
                                           2
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3